UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7423


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL W. SAMUEL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:94-cr-00773-JFA-1)


Submitted:   January 13, 2011             Decided:   January 20, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell W. Samuel, Appellant Pro Se.     Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darrell    W.    Samuel   appeals    a   district   court   order

denying his motion to reconsider the order granting a sentence

reduction under 18 U.S.C. § 3582(c) (2006).               The district court

found   it    was   without   jurisdiction,      citing    United   States   v.

Goodwyn, 596 F.3d 233, 236 (4th Cir.), cert. denied, 130 S. Ct.

3530 (2010).        We conclude the court correctly denied Samuel’s

motion.      Accordingly, we affirm.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                        2